DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Amendment and Terminal Disclaimer
The amendment filed March 03, 2021 has been entered.
The amendment to the specification addressed the problem noted with regard to paragraph [0001].  However, the amendment removed the reference to the parent application.  As references to other applications to which the benefit of domestic priority is being sought are properly made to applications rather than patents, the serial number of the parent application, 15/917,173, along with its filing date, should be reinstated in paragraph [0001].  
The rejections under 35 U.S.C. § 103 are withdrawn in response to the amendment to the claims.  Applicant’s arguments with regard to the rejections have been fully considered, but are deemed to be moot in view of the new grounds of rejection.
The terminal disclaimer filed March 03, 2021 has been received, but has been DISAPPROVED for the following reasons.  The terminal disclaimer identifies a party who is not the Applicant.  For applications filed on or after September 16, 2012, 37 CFR 1.321 specifies that only the Applicant can disclaim, and the terminal disclaimer must specify the extent of the Applicant’s ownership.  In order to correct this defect, the following should be done: a request under 37 CFR 1.46(c) to change the Applicant needs to be filed, which is (1) a request, signed by a party defined in 37 CFR 1.33(b), (2) a corrected Application Data Sheet (37 CFR 1.76(c)) that identifies the "new" applicant in the applicant information, and is underlined since it is new, and 
Since the terminal disclaimer was disapproved, a double patenting rejection is being made in this office action.  

Specification
The disclosure is objected to because of the following informalities:  in paragraph [0001] of the specification, the application serial number of the parent application, 15/917,173, along with its filing date, should be included.  Since references to other applications to which the benefit of domestic priority is being sought are properly made to applications, the serial number of the parent application should be present.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 7-10, 13, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20090219387 to Marman et al. (hereinafter referred to as “Marman”) in combination with U.S. Patent Application Publication 20160292881 to Bose et al. (hereinafter referred to as “Bose”).
As to claim 1, Marman discloses a computer-implemented method comprising:
	receiving a data stream from a capture device ([0062], first series of sub-sampled video data from imager);
	determining an area of interest over an imaging area of the capture device ([0062], first field of view corresponding to a portion of the full field of view; [0031], user defined areas of overall scene for monitoring, a windowed region of interest);
	detecting a salient event from the data stream ([0062], identifies moving objects based on pixel count, shape and movement patterns);
	determining whether a location of the detected salient event is within the area of interest ([0062]); and

	Marmon does not disclose that the portion of the data stream is subset of time-related frames of the data stream, corresponding to a time interval covering an occurrence of the detected salient event, on which to perform the action.  However, this is well known in the art.  For example, Bose teaches identifying a subset of time-related frames of a data stream, corresponding to a time interval covering an occurrence of the detected salient event ([0190], forms motion analysis data by analyzing the event data; [0255]-[0256], the event video is captured during a timespan from within an event start time and event stop time; [0257]; Fig.19, showing subset of time-related frames, video having time-related frames), on which to perform the action ([0275], saving portions of the video stream or recorded video; Fig.19).  
	Bose’s teaching dramatically reduces the requirements for video storage by focusing on events of interest ([0275]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Marmon’s invention according to Bose.
	Marman does not disclose activating an additional sensor to supplement the subset of time-related frames.  However, this is well known in the art.  For example, Bose teaches activating an additional sensor to supplement the subset of time-related frames ([00275], last sentence).  Activation of an additional sensor would provide the advantage of obtaining additional video which would be useful in ascertaining the nature of the salient event, such as from additional viewpoints.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Marman’s invention according to Bose.
As to claim 2, Marman and Bose render obvious the computer-implemented method of claim 1, further comprising:
	identifying a time of the occurrence of the detected salient event, wherein identifying the subset of time-related frames of the data stream is based on the location and the time of the occurrence of the detected salient event (Marman, [0053]; Bose [0255]-[0256]).
As to claim 5, Marman discloses the computer-implemented method of claim 1, further comprising:
	running a task based on an output of the action, wherein the task includes at least one of counting a number of persons accessing the area of interest, asserting presence of a person in the area of interest, and detecting a person falling down in the area of interest ([0063]; recognize object, which can be person [0053] or intruder [0072]).
As to claim 7, Marman discloses the computer-implemented method of claim 1, wherein the capture device is at least one of a conventional capture device, a smart capture device, a thermal capture device, and an infrared sensor, and wherein the data stream includes at least one of radiance measurements, luminance measurements, chrominance measurements, and temperature measurements ([0029]-[0030], video camera, which would yield luminance measurements).
As to claim 8, Marman and Bose render obvious the computer-implemented method of claim 7, wherein the additional sensor comprises one of a smart capture device, an infrared sensor, a depth sensor, a video camera, an accelerometer, an ambient light sensor, a thermal sensor, and a biometric sensor (Bose, [0275], last sentence)
As to claim 9, Marman discloses a system comprising:
	one or more processors ([0035]); and

	receive a data stream from a capture device ([0062], first series of sub-sampled video data from imager);
	determine an area of interest over an imaging area of the capture device ([0062], first field of view corresponding to a portion of the full field of view; [0031], user defines areas of overall scene for monitoring, a windowed region of interest);
	detect a salient event from the data stream ([0062], identifies moving objects based on pixel count, shape and movement patterns);
	determine whether a location of the detected salient event is within the area of interest ([0062]); and 
	in response to the location of the salient event being within the area of interest, identify a portion of the data stream, based on the salient event, on which to perform an action ([0063]; position coordinates of windowed view changed to track motion of identified objects).
	Marmon does not disclose that the portion of the data stream is subset of time-related frames of the data stream, corresponding to a time interval covering an occurrence of the detected salient event, on which to perform the action.  However, this is well known in the art.  For example, Bose teaches identifying a subset of time-related frames of a data stream, corresponding to a time interval covering an occurrence of the detected salient event ([0190], forms motion analysis data by analyzing the event data; [0255]-[0256], the event video is captured during a timespan from within an event start time and event stop time; [0257]; Fig.19, 
	Bose’s teaching dramatically reduces the requirements for video storage by focusing on events of interest ([0275]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Marmon’s invention according to Bose.
	Marman does not disclose activating an additional sensor to supplement the subset of time-related frames.  However, this is well known in the art.  For example, Bose teaches activating an additional sensor to supplement the subset of time-related frames ([00275], last sentence).  Activation of an additional sensor would provide the advantage of obtaining additional video which would be useful in ascertaining the nature of the salient event, such as from additional viewpoints.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Marman’s invention according to Bose.
As to claim 10, Marman and Bose render obvious the system of claim 9, wherein the instructions further cause the one or more processors to:
	identify a time of the occurrence of the detected salient event, wherein identifying the subset of time-related frames of the data stream is based on the location and the time of the occurrence of the detected salient event (Marman, [0053]; Bose [0255]-[0256]).
As to claim 13, Marman discloses the system of claim 9, wherein the instructions further cause the one or more processors to:
	run a task based on an output of the action, wherein the task includes at least one of counting a number of persons accessing the area of interest, asserting presence of a person in the area of interest, and detecting a person falling down in the area of interest ([0063]; recognize object, which can be person [0053] or intruder [0072]).
As to claim 15, Marman and Bose render obvious the computer-implemented method of claim 9, wherein the additional sensor comprises one of a smart capture device, an infrared sensor, a depth sensor, a video camera, an accelerometer, an ambient light sensor, a thermal sensor, and a biometric sensor (Bose, [0275], last sentence).
As to claim 16, Marman discloses a computer program product comprising a non-transitory computer readable medium storing a computer readable program ([0035]; [0054], in a processor-based system which runs software, a computer readable medium storing a program is considered inherent), wherein the computer readable program when executed causes a computer to:
	receive a data stream from a capture device ([0062], first series of sub-sampled video data from imager);
	determine an area of interest over an imaging area of the capture device ([0062], first field of view corresponding to a portion of the full field of view; [0031], user defines areas of overall scene for monitoring, a windowed region of interest);
	detect a salient event from the data stream ([0062], identifies moving objects based on pixel count, shape and movement patterns);
	determine whether a location of the detected salient event is within the area of interest ([0062]); and
	in response to the location of the salient event being within the area of interest, identify a portion of the data stream, based on the salient event, on which to perform an action ([0063]; position coordinates of windowed view changed to track motion of identified objects).
	Marmon does not disclose that the portion of the data stream is subset of time-related frames of the data stream, corresponding to a time interval covering an occurrence of the 
	Bose’s teaching dramatically reduces the requirements for video storage by focusing on events of interest ([0275]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Marmon’s invention according to Bose.
	Marman does not disclose activating an additional sensor to supplement the subset of time-related frames.  However, this is well known in the art.  For example, Bose teaches activating an additional sensor to supplement the subset of time-related frames ([00275], last sentence).  Activation of an additional sensor would provide the advantage of obtaining additional video which would be useful in ascertaining the nature of the salient event, such as from additional viewpoints.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Marman’s invention according to Bose.
As to claim 17, Marman and Bose render obvious the computer program product of claim 16, wherein the computer readable program causes the computer to: 
	identify a time of the occurrence of the detected salient event, wherein identifying the subset of time-related frames of the data stream is based on the location and the time of the occurrence of the detected salient event (Marman, [0053]; Bose [0255]-[0256]).

As to claim 20, Marman discloses the computer program product of claim 16, wherein the computer readable program causes the computer to:
	run a task based on an output of the action, wherein the task includes at least one of counting a number of persons accessing the area of interest, asserting presence of a person in the area of interest, and detecting a person falling down in the area of interest ([0063]; recognize object, which can be person [0053] or intruder [0072]).

Claims 3, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Marman in combination with Bose and U.S. Patent Application Publication 20060285724 to Tian (hereinafter referred to as “Tian”).
As to claim 3, Marman discloses the computer-implemented method of claim 1, but does not disclose wherein performing the action comprises:
	performing optical flow analysis on the subset of time-related frames of the data stream; and
	outputting a displacement map.
	However, this is well known in the art.  For example, Tian teaches performing optical flow analysis on a subsets of time-related frames of a data stream, and outputting a displacement map ([0018], optical flow calculated and the pixels identified continually moving in the same direction amounts to a displacement map.  Also, the fusion of the detected objects with salient motion could also be interpreted as a displacement map.).  Tian’s approach provides the ability to detect objects moving with salient motion even in the presence of large objects with distracting motion ([0008]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Marman’s invention according to Tian.  
Regarding claims 11 and 18, see the discussion above for claim 3.

Claims 4, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Marman in combination with Bose and the article, “Leveraging Stereopsis for Saliency Analysis” by Niu et al. (hereinafter referred to as “Niu”).
As to claim 4, Marman discloses the computer-implemented method of claim 1, but does not disclose wherein to perform the action, the method comprises:
	performing stereo analysis on the subset of time-related frames of the data stream; and
	outputting at least one of a disparity map and a depth map.
	However, this is well known in the art.  For example, Niu teaches performing stereo analysis on a subset of time-related frames of a data stream, and outputting at least one of a disparity map and a depth map (sections 2 and 2.1).  Niu states that the method provides a useful complement to existing visual saliency analysis (paragraph bridging pages 454-455).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Marman’s invention according to Niu.  
Regarding claims 12 and 19, see the discussion above for claim 4.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Marman in combination with Bose and U.S. Patent Application Publication 20130176430 to Zhu et al. (hereinafter referred to as “Zhu”).
As to claim 6, Marman discloses the computer-implemented method of claim 1, but does not disclose it is further comprising:

	However, this is well known in the art.  For example, Zhu teaches this ([0035]).  Zhu’s approach provides the advantage of determining if something is a true subject in a scene ([0035]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Marman’s invention according to Zhu.
Regarding claim 14, see the discussion above for claim 6.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-14 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-14, 16 and 18-20 of U.S. Patent No. 10,599,947 in view of Bose.

Current Claims
Claims of 10,599,947
1
1+6
2
1
3
3
4
4
5
5
6
2
7
8
9
9+14
10
9
11
11
12
12

13
14
10
16
16+6
17
16
18
18
19
19
20
20


	The patent claims do not recite that the activating of the additional sensor is to supplement the subset of time-related frames.  However, this is well known in the art as evidenced by Bose ([00275], last sentence).  Activation of an additional sensor to supplement the subset of time-related frames would provide the advantage of obtaining additional video which would be useful in ascertaining the nature of the salient event, such as from additional viewpoints.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention claimed in the patent according to Bose.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417.  The examiner can normally be reached on Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JON CHANG/Primary Examiner, Art Unit 2665